United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Roanoke, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-257
Issued: May 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 14, 2014 appellant filed a timely appeal from the July 31, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On July 23, 2013 appellant, a 24-year-old air traffic control specialist, filed a traumatic
injury claim alleging that he suffered severe depression affecting cognitive functions as a result
1

5 U.S.C. § 8101 et seq.

of workplace bullying while undergoing training on July 2, 2013.2 He offered examples of
trainer conduct that he believed was condescending, intimidating, and unprofessional. Appellant
alleged that Charlie Schroder, his supervisor, was condescending and belittling and that he and
the other trainers did not care if appellant succeeded. Mr. Schroder had his job, and they had
theirs.
Brian Carroll was allegedly condescending, belittling, harsh, and hostile. He told
appellant that he hated training developmentals. Mr. Carroll yelled and had an “in your face”
attitude. After an hour, a trainee asked, “with all due respect,” why does the training have to be
so harsh. Mr. Carroll confronted the trainee and made a condescending joke out of the phrase
“with all due respect.” He even wrote the phrase on appellant’s training report.
Jason Mogensen was equally condescending and belittling. When appellant had backtaxied an aircraft, Mr. Mogensen asked, “Are you a f***ing retard?” Appellant was not paying
attention because appellant that back-taxied the aircraft correctly. Mr. Mogensen was also
unprofessional when appellant requested sick leave on a separate occasion.
Austin Leclerc was also condescending and belittling. He told appellant in an
intimidating and humiliating way that the entire training team had to watch him carefully,
insinuating that appellant was not up to par. Mr. Leclerc told appellant to “sit down” in a
condescending, controlling tone. He told appellant, “You’re so stupid, how did you get this
job?” Although appellant was certified on ground control, Mr. Leclerc would not allow him to
work the position, and he gave no reason. Appellant added that Mr. Leclerc asked him in an
intimidating, condescending, and controlling way to throw away a drink that was not his.
Finally, appellant stated with regard to the training environment, “this is the way training
is at the employing establishment and that if I brought attention to the issues, it would only make
things worse and harder for me.”
Appellant subsequently submitted a somewhat more detailed account of his interactions.
He summarized:
“Jason, Austin, Brian Carroll, and Charlie were not interested in my success there
were interested in bullying me and destroying my confidence (a vital component
in air traffic control); this was clearly and personally explained to me when
Charlie told me he along with Jason and Austin had their jobs and they did not
care if I certified. This was evidence in the way I was treated and trained in the
various examples I have noted above. The bullying I experienced from Jason,
Austin, Brian Carroll and Charlie cost me my confidence and negatively affected
my training and success from the beginning. It has been an uphill battle from that
very first training session with Brian Carroll and nothing was done to correct what
had happened. The bullying events by Jason, Austin, Brian Carroll, and Charlie
occurred almost every training session for 200 plus hours of training on ground
control and then not quite as often for the 160 training hours on local control since

2

Appellant later clarified that his was an occupational disease claim.

2

I only had to train with Jason; however, incidents continued to happen throughout
my training and work days.”
Appellant filed a formal Equal Employment Opportunity (EEO) complaint on
September 9, 2013, which he indicated was settled. He submitted a statement from a coworker,
who was also a family member, which read in its entirety: “I concur that the examples in which I
was named are recorded correctly.” The coworker was the trainee who asked Mr. Carroll, with
all due respect, why the training had to be so harsh.
In a decision dated October 23, 2013, OWCP denied appellant’s emotional condition
claim. It accepted that the incidents occurred as alleged but found that the evidence was
insufficient to establish a compensable factor of employment. OWCP explained that appellant
did not submit sufficient evidence to show that management acted improperly. “Disagreement
with or dislike of a management action or with the manner in which a supervisor exercises
his/her discretion is not compensable.”
Appellant provided testimony at a telephonic hearing on May 13, 2014. In a decision
dated July 31, 2014, an OWCP hearing representative affirmed the denial of appellant’s claim for
workers’ compensation. He found that appellant had not provided corroborative evidence
sufficient to establish any error or abuse by the employing establishment regarding his training or
employment.
On appeal, appellant contends that the record should reflect that the coworker politely
addressed Mr. Carroll and that it was Mr. Carroll who immediately challenged the coworker,
even though the coworker was polite and did not want to argue. Further, Mr. Carroll who turned
“with all due respect” into a belittling facility joke directed at both the coworker and appellant.
Appellant also notes that the coworker provided a witness statement.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 But workers’ compensation does not cover
each and every illness that is somehow related to the employment. As the Board explained in
Lillian Cutler,4 when an employee experiences emotional stress in carrying out his or her
employment duties or has fear and anxiety regarding his or her ability to carry out his or her
duties, and the medical evidence establishes that the disability resulted from his or her emotional
reaction to such situation, the disability is generally regarded as due to an injury arising out of
and in the course of employment. By contrast, there are disabilities having some kind of causal
connection with the employment that are not covered under workers’ compensation because they
are not found to have arisen out of employment, such as when disability results from an
employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or to hold a particular position.

3

5 U.S.C. § 8102(a).

4

28 ECAB 125 (1976).

3

Further, as the Board explained in Thomas D. McEuen,5 workers’ compensation does not
cover an emotional reaction to an administrative or personnel action unless the evidence shows
error or abuse on the part of the employing establishment. The Board has also held that being
spoken to in a raised or harsh voice does not in itself constitute verbal abuse or harassment.6
As a rule, allegations alone by a claimant are insufficient to establish a factual basis for
an emotional condition claim.7 In claims for a mental disability attributed to work-related stress,
the claimant must submit factual evidence in support of his allegations of stress from harassment
or a difficult working relationship. The claimant must specifically delineate those factors or
incidents to which the emotional condition is attributed and submit supporting factual evidence
verifying that the implicated work situations or incidents occurred as alleged. Vague or general
allegations of perceived harassment, abuse, or difficulty arising in the employment are
insufficient to give rise to compensability under FECA. Based on the evidence submitted by the
claimant and the employing establishment, OWCP is then required to make factual findings
which are review able by the Board. The primary reason for requiring factual evidence from the
claimant in support of his allegations of stress in the workplace is to establish a basis in fact for
the contentions made, as opposed to mere perceptions of the claimant, which in turn may be fully
examined and evaluated by OWCP and the Board.8
ANALYSIS
It is clear from appellant’s account of events that he is not attributing his severe
depression affecting cognitive functions to the stress of carrying out his regular duties as an air
traffic control specialist. When describing what happened in the workplace, he did not implicate
Cutler-type work factors. Instead, appellant attributed his emotional condition to workplace
bullying by trainers. He provided specific examples of trainer conduct that he believed were
condescending, intimidating, and unprofessional. By questioning the actions of his trainers,
appellant has implicated McEuen-type work factors.
Accordingly, to establish the
compensability of these work factors, appellant must establish error or abuse by the employing
establishment.
Appellant alleged abuse when he cited workplace bullying. He stated that his trainers
were condescending, belittling, harsh, and hostile. This is to some extent a matter of perception
and judgment on appellant’s part and for that reason, evidence that independently corroborates
such allegations is usually required.
Appellant submitted a witness statement from coworker and a family member who
concurred that the examples in which he was named were recorded correctly. This trainee asked
5

42 ECAB 566, 572-73 (1991).

6

Beverly R. Jones, 55 ECAB 411, 418 (2004).

7

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).
8

Paul Trotman-Hall, 45 ECAB 229 (1993) (Groom, Alternate Member, concurring).

4

why the training had to be so harsh. Notwithstanding the witness’ relationship to appellant, this
evidence tends to support the assertion that the trainers were harsh. This is also supported by the
specific actions and words that appellant described. The Board has held, however, that being
spoken to in a raised or harsh voice does not in itself constitute verbal abuse or harassment.9
The fundamental question raised by appellant’s claim is whether the manner in which his
trainers conducted his training constituted error or abuse. The Board has insufficient evidence to
make such a finding. The harsh demeanor appellant attributed to his trainers does not constitute
error or abuse, such that he should be compensated for any emotional reaction. Appellant filed
an EEO complaint over his trainers’ conduct, but he has not submitted a final decision finding
that the employing establishment had violated any of his rights or had committed any error or
abuse with respect to his training.
As appellant has failed to produce any evidence that his trainers committed error or abuse
in their treatment of him during training, the Board finds that he has failed to establish a
compensable factor of employment. His emotional reaction, although related in some way to his
federal employment, does not fall within the scope of workers’ compensation. Accordingly, the
Board will affirm OWCP’s July 31, 2014 decision denying appellant’s claim for benefits
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition in the performance of duty.

9

Supra note 6.

5

ORDER
IT IS HEREBY ORDERED THAT the July 31, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 7, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

